Citation Nr: 0410736	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-17 662 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an extension of the delimiting date for Chapter 30 
education benefits beyond January 22, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 1988 
to January 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified at a Travel 
Board Hearing before the undersigned in August 2003; a transcript 
of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107.  Regulations implementing the VCAA are 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA apparently applies in the instant case.  The United States 
Court of Appeals for Veterans Claims (Court) has provided guidance 
regarding notice requirements under the VCAA.  The veteran has not 
been provided VCAA notice specific to the matter on appeal.  

VA law and regulations provide a 10-year period of eligibility, 
calculated from the date of last discharge from active duty, 
during which veterans may be entitled to educational assistance 
benefits.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  An 
extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from his own willful misconduct.  
It must be clearly established by medical evidence that such a 
program of education was medically infeasible.  38 C.F.R. § 
21.7051(a) (2).  
The veteran seeks an extension for Chapter 30 education benefits 
beyond the delimiting date of January 22, 2002.  He contends that 
he was prevented from using his educational assistance benefits 
between April 15, 1996 and July 31 1999, due to his service-
connected low back disability.  

Although it appears from the record that the veteran was receiving 
medical treatment for his low back disability during the time 
period at issue, records of such treatment have not been 
associated with the claims file.  As such records may contain 
critical information, they must be secured.  

Accordingly, this case is REMANDED to the RO for the following:

1.  The RO must ensure that all VCAA notice requirements are met, 
in accordance with the statutory provisions, implementing 
regulations, and all interpretative authority, including precedent 
Court decision guidelines.  In particular, the RO should ensure 
that the veteran is advised of what he needs to establish 
entitlement to the benefit sought, the controlling law and 
regulations, what the evidence shows, and of his and VA's 
respective responsibilities in claims development.  

2.  The RO should obtain for the record complete copies of any 
private or VA reports (not already associated with the claims 
file) of treatment the veteran has received for his service-
connected low back disability.  He should assist in this matter by 
identifying all sources of treatment and providing any necessary 
releases.  

3.  If medical records indicate treatment for the veteran's 
service-connected low back disability between April 15, 1996 and 
July 31, 1999, the RO should arrange for the veteran's claims 
folder (to include the treatment records secured) to be reviewed 
by an appropriate VA physician.  The examiner should comment on 
the degree of disability shown, specifically indicating whether 
the low back disability made it medically infeasible for the 
veteran to have participated in a program of educational study 
during the pertinent period.  The examiner should explain the 
rationale for any opinion given.

4.  The RO should then re-adjudicate the claim.  If the benefit 
sought remains denied, the RO should issue an appropriate 
Supplemental Statement of the Case and provide the veteran and his 
representative the opportunity to respond.  The case should then 
be returned to the Board for further appellate review, if 
otherwise in order.  

The purposes of this remand are to provide adequate notice and to 
compile all evidence necessary to decide this claim.  No action is 
required of the appellant until he is notified.  He has the right 
to submit additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action must 
be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

